Name: Commission Regulation (EEC) No 1801/83 of 30 June 1983 introducing a corrective amount on import of peaches, including nectarines, originating in Greece into the Community of Nine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 83 Official Journal of the European Communities No L 176/77 COMMISSION REGULATION (EEC) No 1801/83 of 30 June 1983 introducing a corrective amount on import of peaches, including nectarines , originating in Greece into the Community of Nine consecutive market days at a level at least 0,6 ECU below the Community offer price to be taken into account ; whereas a corrective amount must therefore be introduced for Greek peaches ; Whereas, if the system is to operate normally, the offer price of the Greek product should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vege ­ tables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 (2) thereof, Whereas Article 75 of the Act of Accession fixes the conditions under which a compensatory mechanism for imports into the Community of Nine of fruit and vegetables coming from Greece for which an institu ­ tional price is fixed is to be introduced ; Whereas Council Regulation (EEC) No 10/81 deter ­ mined the general rules for applying the said compen ­ satory mechanism ; Whereas Commission Regulation (EEC) No 1330/83 of 27 May 1983 (2) fixed, for the 1983 marketing year, the Community offer price for peaches, including nectarines, applicable with regard to Greece ; Whereas Commission Regulation (EEC) No 53/81 of 1 January 1981 (3) fixed detailed rules for applying the compensatory mechanism on import of fruit and vege ­ tables from Greece ; Whereas, for Greek peaches, the offer price for the Greek product calculated pursuant to the provisions of Regulation (EEC) No 10/81 has remained for two HAS ADOPTED THIS REGULATION : Article 1 On import into the Community of Nine of peaches, including nectarines, falling within subheading 08.07 B of the Common Customs Tariff, originating in Greece, a corrective amount of 5,93 ECU per 100 kilo ­ grams net shall be levied . Article 2 This Regulation shall enter into force on 2 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p. 17 . (2) OJ No L 139 , 28 . 5 . 1983, p. 15 . P) OJ No L 4, 1 . 1 . 1981 , p. 34.